Citation Nr: 1745559	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin rash disability, diagnosed as tinea pedis, dermatitis, and pruritus ani (skin disability).  

2.  Entitlement to service connection for a disability manifested by chronic pain, to include fibromyalgia, or as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness (chronic pain disability).  

3.  Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran had active duty service in the United States Army from May 1988 to August 1988 and from October 1990 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The case was previously before the Board in September 2016 and the Board remanded the current issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  The Veteran's skin disability has not been shown to be caused or related to his active military service. 

2.  The Veteran's chronic pain disability has not been shown to be caused or related to his active military service. 

3.  The preponderance of the evidence did not show the Veteran suffered a TBI while in service nor does the Veteran have a diagnosis of TBI. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin rash disability, diagnosed as tinea pedis, dermatitis, and pruritus ani, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2016).

2.  The criteria for service connection for chronic pain, to include fibromyalgia, or as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.317 (2016).

3.  The criteria for service connection for a for a traumatic brain injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in August 2009 before the December 2009 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR) and his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with VA examinations in October 2009 and April 2011.  Subsequently, the Board ordered new exams regarding the issues on appeal in September 2016 because the Board found the original opinions to be inadequate and new STRs were added to the Veteran's claims file.  Although the Board ordered the new examinations, the Veteran had declined to attend and communicated to VA over the phone that he is "happy with what he has already and just does not want to continue on with the exams for appeal."  See February 2, 2017, VA report of general information.  In view of that, "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds that VA fulfilled its obligation to assist the Veteran in the development of his claim and his claim will be decided based on the evidence of record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Furthermore, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



II.  The Claims.

The Veteran contends that his skin disability, chronic pain disability, and TBI are due to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
 470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
 (3) are all infectious in nature. The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
 § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
 (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
 § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of what are identified as medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4), which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, and claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Skin disability 

The Veteran contends that his skin disability is due to his military service.  

As to a current disability, the record reflects that the Veteran has a reoccurring skin disability.  See Mountain View Medical Center Treatment Note March 21, 2011.  

As to the in-service occurrence, the record shows that the Veteran served in the South West Asia Theater of Operations and he is a Persian Gulf War Veteran as defined by under 38 C.F.R. § 3.317 and eligible for consideration for service connection on a presumptive basis .  In addition, the Veteran's STRs demonstrate that he had sought treatment once for a skin disease and he was prescribed hydrocortisone.  See October 26, 1994 STR.  Lastly, on the Veteran's separation examination the Veteran indicated that he had issues with a skin disease.  See January 1995 Separation Examination.  The Board also notes that the doctor performing the separation examination stated that the Veteran "reported many low level complaints, all non-debilitating, irritating on a daily basis."  See January 1995 Separation Examination.  

Turning to the medical evidence at hand, the Veteran reported to VA that he developed a rash on both of his wrists in 1991.  The Veteran also stated that the rash is itchy and he has white bumps with peeling skin.  The Veteran added that the rash "comes and goes" and that he may get the rash every month.  Lastly, the Veteran stated that it also "comes in different body parts" and it has also appeared on his arms and his left side.  See October 2009 VA examination.  Following the examination, the examiner presumed that the Veteran had dermatitis.  However, the examiner could not formulate a link, due to the lack of evidence, to conclude that the Veteran's stated re-occurring rash is related to a rash while in the service.  The examiner continued by stating that after a review of the claims file, the Veteran was seen once while in the service on October 26, 1994, for a rash.  The examiner reported that the STR indicates rash for two days, no known cause and there is no description of the rash, no location of the rash.  In addition, the STRs had no formal diagnosis other than "dermatology unknown."  The examiner added that unfortunately, the note does not indicate a body part on which the rash was located and it also does not provide a description of the rash or a diagnosis of the rash.  The examiner concluded by stating that on exam today, the Veteran does not have evidence for a rash which he feels is similar to the rash that he had while in the service.  Based on this current medical evidence, the examiner stated that they could not resolve this issue without resorting to mere speculation.  See October 2009 VA examination.  

The Veteran was also given another VA examination in April 2011.  At that examination, the Veteran reported that he has a recurrent fungus on his feet, which his private doctor says is a fungus that he has never seen before and it "clears up" with the use of an antifungal medication.  See April 2011 VA examination.  Following the examination, the examiner indicated that the Veteran did not have any type of skin abnormality and the examiner did not diagnose the Veteran with a skin disability.  The examiner added that there is one visit in the Veteran's STRs for a rash and no location was given.  Then the examiner added that there is no further treatment provided and there is no indication that it is an ongoing problem.  The examiner concluded by stating that there is no evidence of rash on exam and there are no outside records of treatment for rash.  See April 2011 VA examination.  

The Board finds that the Veteran is considered competent to report on observable problems related to his skin disability because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide an opinion as to the origin of his disability.  See Davidson, supra.  

In addition, the Board finds the October 2009 VA examination to be probative evidence regarding the nature and etiology of the Veteran's disability.  The Board does acknowledge that the examiner stated that they would have to resort to speculation to provide any further analysis on this issue due to the lack of evidence.  That being said, the examiner still rendered a thorough opinion and could not find a nexus between the Veteran's present disability and his military service.  Accordingly, the Board still finds this to be highly probative evidence because before the examiner rendered an opinion they examined the Veteran, the Veteran's claims file was reviewed, and the examiner cited to the relevant evidence of record.  Thus, the Board places significant weight on this opinion.  See Davidson supra.  

As to the April 2011 examination, the Board finds the April 2011 VA examination to also be probative evidence for this issue.  The Board can only place limited probative value on this opinion for a few reasons.  First of all, the examiner based the opinion in part on the lack of subsequent treatment since the Veteran separated from service.  The other reason is that the record reflects that the Veteran submitted evidence relevant to this matter that was not available to the examiner when they rendered their opinion.  Even though the examiner conducted an examination and provided a thorough opinion, the Board can not overlook the fact that the examiner did not have a complete record in front them when they rendered an opinion.  Thus, the Board can only place a limited amount of probative weight on their conclusions.  See Davidson, supra.  However, to the extent this inadequacy could have been rectified through further examination, the Veteran's failure to report for such examination required that the Board base its decision on the current evidence of record, despite the fact that it may be lacking in certain respects.

Lastly, after a review of the Veteran's claims file, the Board also notes that since the Veteran did not attend any further examinations, there are no other medical opinions contained in the Veteran's medical history that contradicts the findings by these examiners.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Veteran's claim ultimately fails due to a lack of a nexus between his present disability and his active military service.  The Board finds that the preponderance of the evidence fails to show that the Veteran's present skin disability was caused by or related to his active military service or the Veteran's service in the Southwest Asia Theater of Operations.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information, but finds the VA examinations to be the most probative pieces of evidence.  Accordingly, the Board finds that entitlement to service connection for a skin disability is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1112, 1116, 1131; 38 C.F.R. § 3.303, 3.307, 3.309. 

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a skin disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Chronic Pain Disability 

The Veteran contends that his chronic pain disability is due to his active military service.  

As to the claim for service connection for a chronic pain disability, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a chronic pain disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As to a current disability, the Veteran was not diagnosed with fibromyalgia or any chronic fatigue syndrome when he when he attended his VA examination.  See April 2011 VA examination.  

As to the in-service occurrence, the Veteran did serve in the Southwest Asia Theater of Operations and he is a Persian Gulf War Veteran as defined by under 38 C.F.R. § 3.317 and eligible for consideration for service connection on a presumptive basis. In addition, the Veteran indicated on his separation examination that he had painful joints, painful shoulder or elbow, recurrent back pain, and leg cramps.  However, the Board also notes that the doctor performing the separation examination stated that the Veteran "reported many low level complaints, all non-debilitating, irritating on a daily basis."  See January 1995 Separation Examination.  

Turning to the medical evidence at hand, the Veteran was afforded a VA examination in April 2011.  At that examination, the Veteran reported that the onset of this disability was 1991 and that he is tired all the time, he has muscle pain all the time in most muscles especially in his arms, back, neck, and legs.  The Veteran also reported that he has pain in joints including hands, wrists, elbows, shoulders, knees.  Lastly, the Veteran reported that he has right hip pain that keeps him awake at night and the severity of pain varies.  See April 2011 VA examination.  Following the examination, the examiner opined that the veteran does not meet the diagnostic criteria for fibromyalgia and there is no evidence of fibromyalgia.  Moreover, the examiner added that the veteran does not meet the diagnostic criteria for chronic fatigue syndrome and even though he reports chronic, debilitating muscle and joint pain all the time, the Veteran moves easily around the exam room and exhibits no evidence of pain.  The examiner continued by stating that there are no objective abnormalities on physical exam and he appears to be in a manic state during the exam.  The examiner concluded by stating that they believed that the Veteran's symptoms are related to his mental disorders, and are not indicative of a physical disorder, nor are they a chronic undiagnosable multisystem illness.  See April 2011 VA examination.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

The Board finds that the Veteran is considered competent to report on observable problems related to his chronic pain disability because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places some probative weight on the Veteran's statements because he can report on the observable symptoms but he does not have the medical expertise to provide a diagnosis or an opinion as to the origin of his disability.  See Davidson, supra.  

Moreover, the Board finds that the April 2011 VA examination to be the most probative piece of evidence in this matter.  The Board has reached this conclusion because the VA examination was well-reasoned, it was detailed, and it cited to the relevant evidence of record.  See Davidson, supra.  

Therefore, the Board finds that the most probative evidence of record is the April 2011 VA examination which shows that the Veteran's symptoms were not related to service and that the Veteran does not have a diagnosis of a chronic pain disability at any time during the pendency of the appeal.  In reaching this conclusion, the Board has considered the Veteran's statements, his medical history and his VA examination.  The Board has not overlooked the lay statements provided by the Veteran but the Board finds that these statements are far outweighed by the VA examiner's opinion.  Accordingly, the Board must conclude that entitlement to service connection for a chronic pain disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a chronic pain disability, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  TBI

The Veteran contends that he has a TBI as a result of his military service. 

As to the claim for service connection for a TBI, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically a TBI.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer, supra.  

A review of the Veteran's medical history does not show that the Veteran suffered an in-service injury that resulted in a TBI nor does his post-service medical history demonstrate that he has a diagnosis for a TBI.  Moreover, the Veteran indicated on his separation physical that he had a head injury in service.  However, the Board also notes that the doctor performing the separation examination stated that the Veteran "reported many low level complaints, all non-debilitating, irritating on a daily basis."  See January 1995 Separation Examination.  

The only evidence that an in-service injury occurred was the Veteran's lay statements.  Specifically, the Veteran stated that he was on a work detail helping fuel tanks and in the process of completing this task, he was violently "slammed to the ground and in a state of semi-consciousness" after the tank fired its cannon.  See March 2010 Statement in Support of Claim.  In addition, the Veteran reported that his TBI was due to mortar attacks, rockets, and an IED on his VA Form 21-526 Application for Compensation.  

The Board finds that the Veteran is considered competent to report on observable problems related to a TBI because these symptoms are observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which he does not have.  See Jandreau, supra; Kahana, supra.  As such, the Board places little if any probative weight on the Veteran's statements because his claims are not supported by his service treatment records, military personnel records, nor are they supported by his post-service medical history.  See Davidson, supra.  

In sum, the Board finds that the most probative pieces of evidence are the Veteran's medical history and service personnel records that are silent for a diagnosis of a TBI.   The Board notes that there is no credible evidence to indicate that the Veteran suffered an injury to cause a TBI while the Veteran was in service.  Moreover, the Board also finds that there is no competent and credible evidence to show that the Veteran received a diagnosis of a TBI at any time during the pendency of the appeal.  The Board has not overlooked the lay statements provided by the Veteran but the Board finds that these statements are far outweighed by the Veteran's medical history and his service personnel records.  Consequently, the Veteran's claim fails because there is no evidence that he suffered an injury during his active military service nor does the record reflect that the Veteran have a diagnosis of a TBI.  Thus, the Board must conclude that entitlement to service connection for a TBI must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for TBI, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin rash disability, diagnosed as tinea pedis, dermatitis, and pruritus ani, is denied.  

Entitlement to service connection for a disability manifested by chronic pain, to include fibromyalgia, or as due to an undiagnosed illness or a symptom of a medically unexplained chronic multisymptom illness, is denied.  

Entitlement to service connection for a traumatic brain injury, is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


